ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Continental Controls and Design, Inc.         )      ASBCA No. 60546
                                              )
Under Contract No. W31P4Q-05-C-R203           )

APPEARANCES FOR THE APPELLANT:                       Victor G. Klingelhofer, Esq.
                                                     C. Kelly Kroll, Esq.
                                                      Cohen Mohr LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      E. Michael Chiaparas, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Kara M. Klaas, Esq.
                                                      Defense Contract Management Agency
                                                      Chantilly, VA

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 24 March 2017



                                                  4~#
                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60546, Appeal of Continental
Controls and Design, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals